USCA4 Appeal: 22-1733     Doc: 6        Filed: 12/19/2022   Pg: 1 of 3




                                           UNPUBLISHED

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT


                                             No. 22-1733


        ROBERT W. JOHNSON,

                           Plaintiff - Appellant,

                     v.

        MARIA L. IMPERIAL; GEICO CORPORATION; STEVEN L. MAURER;
        MAURER CHIROPRACTIC; JACLYN DAVIS; GEICO INDEMNITY
        COMPANY; LARISSA DALLARI; WADE STROBLE; WILKES-BARRE
        IMAGING, LLC; WILKES-BARRE IMAGING; VISION IMAGING OF
        KINGSTON, LLC; FORD EXPLORER; DR. PAMELA THOMPSON;
        NORTHERN LIGHTS CHIROPRACTIC; GOVERNMENT EMPLOYEES
        INSURANCE COMPANY; GEICO GENERAL INSURANCE COMPANY;
        GEICO INDEMNITY COMPANY; GEICO CASUALTY COMPANY; GEICO
        ADVANTAGE INSURANCE COMPANY; GEICO CHOICE INSURANCE
        COMPANY; GEICO SECURE INSURANCE COMPANY; CASSANDRA
        JONES; GEICO SPECIAL INVESTIGATORS; DAVIDSON AUTO GROUP;
        NEW JERSEY FAMILY AUTOMOBILE INSURANCE POLICY; CREDIT
        ACCEPTANCE CORPORATION; CARFAX; FORD MOTOR COMPANY;
        EXEM UNITED, LLC,

                           Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Rossie David Alston, Jr., District Judge. (1:22-cv-00078-RDA-TCB)


        Submitted: December 15, 2022                            Decided: December 19, 2022


        Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.
USCA4 Appeal: 22-1733      Doc: 6        Filed: 12/19/2022     Pg: 2 of 3




        Affirmed by unpublished per curiam opinion.


        Robert W. Johnson, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-1733      Doc: 6         Filed: 12/19/2022      Pg: 3 of 3




        PER CURIAM:

               Robert W. Johnson appeals the district court’s order dismissing his civil complaint

        without prejudice. On appeal, we confine our review to the issues raised in the informal

        brief. See 4th Cir. R. 34(b). Because Johnson’s informal brief does not challenge the basis

        for the district court’s disposition, he has forfeited appellate review of the court’s order.

        See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

        important document; under Fourth Circuit rules, our review is limited to issues preserved

        in that brief.”). Accordingly, we affirm the district court’s judgment. We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     3